                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

  In re CC HOLDINGS 2000 LLC,
          Debtor.                                             Civil No. 3:18cv2139 (JBA)

  _________________________________________________________
  CC HOLDINGS 2000 LCC,                                       March 24, 2020
        Appellant,

          v.

  D. WASHBURN INVESTMENTS, LLC,
        Appellee.

                          ORDER DISMISSING APPELLANT’S APPEAL

   Debtor-Appellant CC Holdings 2000 LLC appeals from the ruling of the Bankruptcy Court

granting Movant-Appellee D. Washburn Investments, LLC’s motion to compel the Trustee to

abandon certain real property of the bankruptcy estate. (Not. of Appeal [Doc. # 1].) Appellee

opposes. For the reasons that follow, the ruling of the Bankruptcy Court is affirmed.

   I. Background

       The Court assumes the parties’ familiarity with the background of this case. Briefly,

Debtor-Appellant CC Holdings 2000 LLC (“CC Holdings”) filed a voluntary Chapter 11

petition on August 16, 2017, which was converted to a Chapter 7 proceeding on October 19,

2017. The United States Trustee appointed Kara Rescia to serve as the Chapter 7 Trustee

(“the Trustee”) in this matter.

       Movant-Appellee D. Washburn Investments, LLC (“D. Washburn”) moved the

Bankruptcy Court to compel the Trustee to abandon certain real property of the estate

located at 2322 Bayshore Road, Nokomis, Florida 34275 (“the Property”). (Mot. to Compel,

In re CC Holdings 2000 LLC, No. 17-31253(AMN), ECF No. 117 (Bankr. D. Conn. Sep. 13,

2018).) In August 2017, Appellee D. Washburn had obtained a mortgage foreclosure

judgment in its favor as to that property in the Twelfth Judicial Circuit Court in Florida (“the
Florida judgment” or “the judgment of foreclosure”). (Order Granting Mot. to Compel [Doc. #

1-1] at 1.)

        The Bankruptcy Court held a hearing on D. Washburn’s motion, at which the Trustee

“stated that she spent a significant amount of time investigating the Property, including

conducting a market analysis and investigating potential claims the Debtor allegedly had

against Movant [D. Washburn]” and “conversations with Debtor’s state court foreclosure

counsel Mr. Early.” (Id. at 1-2.) “The Trustee concluded that, in her business judgment, the

Property and potential claims against Movant offered no value to the Debtor’s estate.” (Id. at

2.) The Bankruptcy Court granted D. Washburn’s motion to compel over CC Holdings’

objection and ordered the Property abandoned by the Trustee pursuant to 11 U.S.C. § 554(b).

(Id. at 3.)

    II. Discussion

        Debtor-Appellant CC Holdings argues that the Bankruptcy Court erred in granting

Movant-Appellee D. Washburn’s motion to compel the Trustee to abandon the Property. It

contends that the Bankruptcy Court’s decision “flies in the face of the facts” and suggests that

decision miscalculated the value of and cost of administering the Property. (Appellant’s Br.

[Doc. # 12] at 2.)

    A. Standard of Review

        Generally, a “district court reviews the bankruptcy court’s conclusions of law de novo

and its findings of fact under a clearly erroneous standard.” In re Beaudoin, 388 B.R. 6, 9 (D.

Conn. 2008) (internal quotation omitted). But a “court order to abandon or not to abandon

property is reviewed on an abuse of discretion standard, unless it is based upon a clearly

erroneous finding of fact.” 5 Collier on Bankruptcy ¶ 554.02[4]. “A finding is clearly

erroneous when . . . the reviewing court on the entire evidence is left with the definite and

firm conviction that a mistake has been committed.” In re Beaudoin, 388 B.R. at 9 (internal

quotations omitted).


                                               2
    B. Abandonment of the Property

         “After notice and a hearing, the trustee may abandon any property of the estate that

is burdensome to the estate or that is of inconsequential value to the estate.” 11 U.S.C. §

554(a). Where a request for abandonment is opposed, “the party requesting abandonment

has the burden of proof.” 5 Collier on Bankruptcy ¶ 554.02[4]. But the “party opposing the

request that property be abandoned must show some likely benefit to the estate; mere

speculation about possible scenarios in which there might be a benefit is not sufficient.” Id.

“Abandonment should not be ordered where the benefit of administering the asset exceeds

the cost of doing so.” In re K.C. Machine & Tool Co., 816 F.2d 238, 246 (6th Cir. 1987).

         In granting the motion to compel abandonment, the Bankruptcy Court found that “the

Trustee conducted a good faith and thorough investigation of the Property and the potential

claims against [D. Washburn]” and “concluded that the risks and expenses outweighed the

probability of recovery, and that the Property was burdensome to the estate.” (Order

Granting Mot. to Compel at 3.) The Bankruptcy Court found that “Mr. Early and [CC

Holdings],” who bore “the burden to show that the Property could provide any benefit to the

estate,” had “failed to present any argument or evidence sufficient to demonstrate that a

recovery would be possible.” (Id.)

         Appellant CC Holdings now argues that this conclusion was in error because “[i]t is

well documented that the cost of administering this asset to the estate was zero” and thus

“even if the asset’s value were zero, the trial court had no basis for abandoning it.”

(Appellant’s Br. at 2.) Appellant argues that there is “[n]o cost . . . to the estate” from the

administration of the Property because “John T. Early, III resides at the property and pays all

utilities and expenses.” (Id. at 3.) Therefore, Appellant argues, “there are compelling and

intriguing reasons for simply letting [the Property] lie while the judicial system works.” (Id.

at 3.)




                                               3
       As to the value of the Property to the estate, Appellant contends that the Property’s

“value (in a very active and appreciating Florida real estate market) is a minimum of

$600,000 upwards to $1,000,000 when certain value added features (such as direct water-

front access, with dockage) can be brought to the asset at no cost to the asset by John T. Early,

III.” (Id.) But the real estate value of the Property benefits the estate only if the Property is

not encumbered by the mortgage foreclosure judgment, i.e., if that judgment is invalid as

Appellant argues.

       According to Appellant, Appellee D. Washburn’s claim of “a mortgage and judgment

in excess of $1,200,000 . . . is a chimera at best” because it “originates from a capital

investment of $300,000 of an underhanded and dubious nature.” (Id.) Appellant argues that

D. Washburn “engaged in actionable conduct, having interfered with the contractual rights

of John T. Early, III, who possessed a written agreement to buy [the mortgage and note] in

settlement of legal claims for $400,000.” (Id.) It represents that D. Washburn obtained the

note (and subsequent judgment of foreclosure) “as the fruit of insider dealing with Busey

Bank NA,” which previously held the note. (Id.) Thus, Appellant argues, the judgment of

foreclosure “is a chimera, for it will not stand up to the test of appeal” because the “Florida

State Trial Court erred egregiously” in issuing that judgment, “rendering a decision which

directly contradicted precedent.” (Id. at 4.)

       Because the Florida court which issued the judgment of foreclosure “violat[ed] . . .

binding precedent,” Appellant CC Holdings explains, the expectation of a judgment in its

favor on appeal of that judgment is more than “mere speculation.” (Id.) Rather, Appellant’s

counsel represents that he is “intimately familiar with all aspects of the case” and that it is a

“98% certainty that [CC Holdings] will prevail” in its appeal of that judgment. (Id. at 6.) Thus,

according to Appellant, the foreclosure will not stand, and the value of the Property to the

estate will outweigh the non-existent costs to the estate of continuing to administer the

Property. (Id.) Appellant also argues that D. Washburn “has engaged in unfair trade


                                                4
practices” and that “[u]nder [the Connecticut Unfair Trade Practices Act (“CUTPA”)],

damages trebled, [any judgment] could be severe,” further adding to the potential value of

the Property. (Id.) Additionally, John T. Early, III “will conduct his representation” of the

Property in connection with these proceedings “pro bono,” and thus “the estate is not

burdened by one dime of administrative costs.” (Id.) Appellant argues that because the

Property imposes no costs on the estate and will have significant value pending the favorable

resolution of the existing and potential litigation involving the Property and D. Washburn,

the Bankruptcy Court erred in determining that abandonment was proper.

       In response, Appellee D. Washburn references certain Schedules filed by CC Holdings

in the Bankruptcy Court which list “the market value of [the Property] at $850,000” and D.

Washburn’s claim against the Property “in the amount of $908,504.00.” (Appellee’s Br. [Doc.

# 18] at 2.) Because this is already a “negative equity position” which has also “clearly been

increased by the continuing accrual of interest on the underlying obligation,” Appellee

argues, the Property clearly does not add value to the estate. Moreover, according to

Appellee, “[e]ven the filings of Mr. Early confirm that there is not even a hint of equity in the

mortgage premises that would be available to satisfy the claims of creditors of the estate.”

(Id.) Appellee also notes that the Trustee “would have had an obligation to pursue recovery

against the Florida real estate if it would have provided a benefit to the estate.” (Id.)

       Separately, Appellee argues that the order of abandonment “does not in and of itself

equate to any direct economic benefit to” it, but rather “merely permits [D. Washburn] to

pursue the remedies available to a Mortgage holder upon default.” (Id. at 3.) Those remedies,

Appellee explains, will “involve a foreclosure proceeding . . . in the courts of the State of

Florida” during which “Mr. Early can raise any of his alleged arguments as to the validity of

the mortgage, etc.” (Id.)

       This Court must determine whether the factual determination of the Bankruptcy

Court, which credited the Trustee’s conclusion that the Property offered no value to CC


                                                5
Holdings’ estate, was clearly erroneous. On that issue, Appellant CC Holdings focuses its

arguments almost exclusively on its attempt to demonstrate that the judgment of foreclosure

will not stand. Despite Appellant’s view that it is a “98% certainty” that the foreclosure will

be overturned, the Court cannot rely on that view to conclude that it was clear error to

determine that the Property added no value to the estate. Appellant disagrees vehemently

with the conclusion reached by the Florida court, but the evident strength of its conviction is

insufficient to demonstrate more than “mere speculation about possible scenarios in which

there might be a benefit.” 5 Collier on Bankruptcy ¶ 554.02[4]. Thus, on the record before

the Court, it would be mere speculation to conclude that the judgment of foreclosure will not

stand on appeal or that potential CUTPA claims would produce a valuable judgment, and

Appellant has not demonstrated that the possible value of the Property stemming from any

foreclosure appeal or CUTPA litigation should weigh against abandonment. See id.

       Moreover, the Trustee represented that she “conduct[ed] a market analysis and

investigat[ed] potential claims” against Appellee D. Washburn, including through

conversations with Mr. Early. (Order Granting Mot. to Compel at 1-2.) Appellant has made

no argument which would lead the Court to conclude that the Bankruptcy Court abused its

discretion in deciding to credit the Trustee’s analysis of the value of those potential claims.

Nor has Appellant demonstrated that it was an abuse of discretion to determine that the

Property’s value, if any, is outweighed by its costs, especially in light of the estimated sale

value of the Property and the value of D. Washburn’s judgment, despite Mr. Early’s offer of

“pro bono” legal representation and ongoing payment of utilities and expenses.




                                              6
   III. Conclusion

       Appellant CC Holdings 2000 LLC has demonstrated neither that the order of the

Bankruptcy Court was based on any clear error of fact, nor that the Bankruptcy Court abused

its discretion in authorizing the Trustee to abandon the Property. For the foregoing reasons,

Appellant’s appeal is dismissed, and the Order Granting the Motion to Compel the Trustee to

Abandon the Property is affirmed.



                                          IT IS SO ORDERED.

                                          /s/
                                          Janet Bond Arterton, U.S.D.J.


                             Dated at New Haven, Connecticut this 24th day of March 2020.




                                             7
